UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2014 INTERSECTIONS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50580 (Commission File Number) 54-1956515 (IRS Employer Identification No.) 3901 Stonecroft Boulevard Chantilly, Virginia 20151 (Address of Principal Executive Offices) (Zip Code) (703)488-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition Item 7.01.Regulation FD Disclosure On November 12, 2014, Intersections Inc. issued a press release announcing its results for the quarter ended September 30, 2014 and posted a Third Quarter 2014 Investor Update and a reconciliation of certain non-GAAP measures on its website (www.intersections.com).The text of the press release, the update and the reconciliation are attached hereto as Exhibits 99.1, 99.2 and 99.3, respectively. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press release dated November 12, 2014 Intersections Inc. Third Quarter 2014 Investor Update Reconciliation of Non-GAAP Financial Measures SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 14, 2014 INTERSECTIONS INC. By: /s/ Ronald L. Barden Name: Ronald L. Barden Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated November 12, 2014 Intersections Inc. Third Quarter 2014 Investor Update Reconciliation of Non-GAAP Financial Measures
